BRYSON, Circuit Judge.

ORDER

Laboratory Corporation of America Holdings (LabCorp) moves for the entry of judgment in this attorney fee case in favor of Metabolite Laboratories, Inc. et al. in view of the court’s disposition of the underlying merits, Metabolite Labs., Inc. v. Laboratory Corp. of Am. Holdings, 370 F.3d 1354 (Fed.Cir.2004). Metabolite consents. LabCorp replies.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) LabCorp’s motion for summary affirmance of the August 5, 2003 attorney fee judgment of the United States District Court for the District of Colorado, 99-Z-870, is granted.
(2) Each side shall bear its own costs.